Citation Nr: 1544142	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO. 09-17 939 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from March 1997 to May 2006.  He was awarded the Purple Heart and the Combat Action Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in Atlanta, Georgia, and from a January 2009 rating decision of the RO in Columbia, South Carolina, on behalf of the Atlanta RO.  

In February 2013, the Board remanded this appeal for additional evidentiary development, to include issuance of a Statement of the Case on the claim of entitlement to service connection for sleep apnea.  The Veteran subsequently perfected the appeal as to that issue.  While the RO had originally characterized that issue as an application to reopen a previously denied and final claim, in light of the subsequent recognition of his appeal of the original January 2009 denial of the claim, the Board has characterized the issue as a claim on the merits and not an application to reopen.  

The Board also granted a claim of entitlement to service connection for tinnitus, and denied claims of entitlement to service connection for a perforated tympanic membrane and a dental disorder, issues on appeal at that time of the February 2013 decision.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015).

In October 2012, the Veteran presented testimony at a Board hearing conducted by an individual who is no longer an employee of the Board.  VA appellants are entitled to a hearing before an individual who will participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2015).  In a May 2015 letter, the Veteran was notified of his right to attend another hearing, to be conducted by the Veterans Law Judge who would decide his appeal.  In June 2015, the Veteran indicated that he wanted another hearing, to be conducted at his local RO.  The Board again remanded this appeal in June 2015 so that the hearing could be scheduled.  In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  Transcripts of that hearing, and the prior hearing, are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has sleep apnea, the symptoms of which have been related by competent and credible evidence to service.  

2.  The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2015).

2.  The basic criteria for service connection for bilateral hearing are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for sleep apnea and bilateral hearing loss on the basis that each was incurred directly in service.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are included among the enumerated chronic diseases, sleep apnea is not included.  See 38 C.F.R. § 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

In this case, the Veteran's receipt of the Purple Heart and the Combat Action Badge substantiate his engagement in combat with the enemy for purposes of the combat rule.  However, the provisions of 38 U.S.C.A. § 1154(b) can only provide a factual basis upon which to establish the occurrence of a particular disease or injury in service; they cannot be used to link the claimed disease or injury in service etiologically to a current disability.  See Libertine, 9 Vet. App. at 522-23.  It is important to note that the provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the evidence substantiates the Veteran's account of having been exposed to loud sounds during service.  As a combat veteran, his account of such exposure is accepted as true notwithstanding the lack of official records.  Indeed, the Board has granted service connection for tinnitus based on his acknowledged exposure to loud sounds in service including during an explosion of an improvised explosive device.  

However, the Veteran's exposure to loud sounds is not sufficient to establish service connection for hearing loss.  There must also be a current disability, i.e., a current hearing loss that is demonstrated to be to the degrees specified as a disability under 38 C.F.R. § 3.385.  In this case, there are no findings of hearing loss to the specified degree.  

The Veteran separated from service in May 2006.  In a September 2006 VA examination, the following pure tone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
5
5
5
10

Speech recognition ability was assessed as 98 percent in each ear.

In response to the Board's February 2013 remand instructions, the Veteran was afforded another VA examination in March 2013.  At that time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
10
10
15
10

Speech recognition ability was assessed as 98 percent in each ear.

Thus, by the methods specified in the VA regulations, there is no current disability of bilateral hearing loss, and there is no current disability of hearing loss in either ear individually.  

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony.  The Veteran testified in October 2012 that sometimes his wife will have to repeat herself when talking to him.  

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Veteran is competent to describe the difficulties he experiences understanding the speech of others; however, the regulations governing service connection for hearing loss require specific evidence which the Veteran is not competent to provide.  As set out above, hearing status must be determined by audiometric testing which meets specified pure tone and speech recognition criteria.  38 C.F.R. § 3.385.  Moreover, examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test compliant with Maryland CNC and a pure tone audiometry test.  38 C.F.R. § 4.85.  In this case, the competent evidence regarding hearing loss uniformly demonstrates that the Veteran does not have a hearing loss disability for VA purposes, and that sensorineural hearing loss (or any other organic disease of the nervous system) did not become manifest to a degree of 10 percent or more within one year of service separation.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current hearing loss disability, the Board concludes that service connection for bilateral hearing loss (or individual hearing loss) is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding sleep apnea, the service treatment records do not reveal any complaint of, or treatment for, sleep apnea.  The first notation of symptoms potentially referable to sleep apnea comes in July 2006 when the Veteran reported general breathing problems he attributed to service (see VA Form 21-4138 dated July 11, 2006).  In a September 7, 2006 Primary Care Initial Evaluation, just four months after service separation, the Veteran reported that his wife had been complaining that he "snores badly which is fairly long standing" but that he was not certain about apneic episodes (see VBMS record 06/21/2010).  The diagnosis at that time was "[p]robable [s]leep apnea."  The first diagnosis of sleep apnea appears in the results of a sleep study in May 2007, one year after service separation.  

The Veteran's wife submitted a letter dated November 18, 2012 in which she described the onset of his symptoms in relation this injury in an explosion in service.  The Veteran has testified that he had the same symptoms related to sleep apnea before he was discharged.  

The Veteran and his wife are competent witnesses as to his observable symptomatology and its date of onset, and their written accounts and testimony are competent evidence regarding these maters.  Their accounts are also deemed to be credible, especially in light of a similar account given to a healthcare provider only four months after service separation.  The Board observes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since there is a strong motive to tell the truth in order to receive proper care.  Here, the symptoms described as bad snoring, disturbed sleep, and difficulty breathing, which were observed prior to the Veteran's separation from service and initial claim, were related within four months of service separation to a diagnosis of probable sleep apnea, and have subsequently been related by sleep study to a confirmed diagnosis of sleep apnea.  

While there is no conclusive diagnosis of sleep apnea in service and there is no presumption of service connection applicable to sleep apnea, the Board finds that competent and credible evidence relates the onset of symptoms of sleep apnea to service.  The Board finds that the evidence in favor of a nexus between the Veteran's current sleep apnea and service has attained relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for sleep apnea is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for sleep apnea, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding hearing loss, the Veteran does not assert that there has been any deficiency in the notice provided to him in August 2006 and May 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding the hearing loss claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  He was specifically informed of the provisions of 38 C.F.R. § 3.385 which require that hearing loss be present at a specific threshold in order to constitute a disability for VA purposes.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the hearing loss claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for sleep apnea is granted.  

Service connection for bilateral hearing loss is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


